Citation Nr: 1012646	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to increased evaluations for an L1 fracture and 
degenerative disc disease of the thoracic and lumbar spine, 
initially evaluated as 10 percent disabling from June 12, 
2005 and as 20 percent disabling beginning on April 28, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 
2005.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In May 2008, the Veteran's disability rating was increased 
to 20 percent, effective April 28, 2008.  As this evaluation 
represents less than the maximum available under applicable 
diagnostic criteria, the Veteran's claim for a higher 
initial evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the time period from June 12, 2005 until April 28, 
2008, the Veteran's thoracolumbar spine disability was 
productive of forward flexion to 80 degrees, extension and 
bilateral lateral flexion to 20 degrees, and bilateral 
rotation to 30 degrees; there was no evidence of ankylosis 
or additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.

2.  Beginning on April 28, 2008, there has been evidence of 
forward flexion of the thoracolumbar spine to only 60 
degrees; again, there has been no evidence of ankylosis.

3.  The Veteran has not been shown to have required doctor-
prescribed bedrest or to have secondary chronic neurological 
disability.


CONCLUSION OF LAW

The criteria for entitlement to increased evaluations for an 
L1 fracture and degenerative disc disease of the thoracic 
and lumbar spine, initially evaluated as 10 percent 
disabling from June 12, 2005 and as 20 percent disabling 
beginning on April 28, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits. 
 Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In the case at hand, the Veteran initially applied for 
service connection for a back disorder in April 2005, 
several months prior to his separation from service.  At 
that time, he signed a form acknowledging that VA had 
notified him about the evidence or information was needed to 
substantiate his claim, and he further confirmed that he had 
no other information or evidence to give to VA to 
substantiate his claim.  As this case concerns an initial 
evaluation and comes before the Board on appeal from the 
decision which also granted service connection, there can be 
no prejudice to the Veteran in failing to give adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).  Moreover, the Veteran 
was notified of VA's practices in assigning disability 
evaluations and effective dates in a letter accompanying a 
March 2008 Supplemental Statement of the Case, and the 
appeal was subsequently readjudicated in an August 2008 
Supplemental Statement of the Case.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This course of action 
fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006).

The Board also notes that service treatment records and 
pertinent medical records have been obtained; neither the 
Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Veteran has also 
been afforded two VA examinations in conjunction with this 
claim that encompassed range of motion testing, discussion 
of pain-related symptoms per 38 C.F.R. §§ 4.40 and 4.45, 
lower extremity testing, and a discussion of the overall 
severity of the Veteran's disability.  As such, the 
examinations were fully adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

For musculoskeletal cases, in determining the degree of 
limitation of motion, the provisions of 38 C.F.R. § 4.40 
concerning lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions 
of 38 C.F.R. § 4.45 concerning weakened movement, excess 
fatigability, and incoordination; and the provisions of 38 
C.F.R. § 4.10 concerning the effects of the disability on 
the veteran's ordinary activity are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under a general formula for evaluating spine disorders 
(38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

The Veteran was granted service connection for his L1 
fracture and degenerative disc disease of the thoracic 
lumbar spine in a June 2005 rating decision.  The disability 
was assigned a 10 percent rating effective June 12, 2005, 
the day after his discharge from service.  The Veteran 
appealed this decision, contending that severity of his low 
back disability had increased, thus warranting a higher 
rating.  During the course of this appeal, the Veteran's 
disability rating was increased to 20 percent, effective 
April 28, 2008.  

The Veteran was first afforded an examination with respect 
to his claim low back disability in May 2005, shortly before 
his discharge from service.  At the examination, the Veteran 
reported back pain and constant soreness, especially after 
sitting for long periods of time.  The Veteran also noted 
that he was incapacitated due to this injury once during the 
previous year for approximately 14 days.  He indicated that 
he was unable to do any heavy lifting, prolonged standing, 
or sitting.  As for work, he noted that he was currently 
employed.  Upon physical examination, the examiner found 
that the Veteran's posture and gait were normal.  There was 
no radiation of pain, muscle spasm, or tenderness.  A 
straight leg raising test was negative.  The examiner 
observed no ankylosis of the spine.  Range of motion testing 
revealed flexion to 80 degrees and extension to 20 degrees.  
Right and left lateral flexion were each to 20 degrees, 
while left and right lateral rotation were each to 30 
degrees.  Range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  There was no 
intervertebral disc syndrome present.  A motor sensory 
examination of both lower extremities was also negative.  
The examiner rendered a diagnosis of an L1 fracture and 
degenerative disc disease of the thoracic and lumbar spine 
with subjective low back pain and objective decreased range 
of motion.  With respect to this disability's effect on the 
Veteran's functioning, the examiner noted that the Veteran 
would have some difficulty with bending and lifting, and at 
times difficulty with prolonged standing, running or 
walking.

The Veteran was also afforded a VA examination on April 28, 
2008.  At this time, he complained of progressively 
worsening constant low back pain.  The location of pain was 
mainly in the mid to lower and upper thoracolumbar spine 
region, without any distribution.  The Veteran reported that 
he did not experience any flare-ups of pain, but his pain 
was aggravated with bending forward, carrying weight, or 
standing and sitting.  He indicated that he worked as a pull 
operator as a mining academy and, while he had back pain on 
the job, he was able to perform his job and denied missing 
days of work due to his back condition.  The examiner noted 
that the Veteran's gait was normal, and there was normal 
thoracolumbar lordosis.  There was no tenderness, muscle 
spasm, crepitation, muscle weakness, or atrophy.  Range of 
motion testing revealed flexion to 60 degrees and extension 
to 10 degrees.  Left lateral flexion was to 30 degrees, 
right lateral flexion was to 25 degrees, and right and left 
lateral rotation were each to 30 degrees.  While there was 
pain noted on the endpoints of each of these motions, there 
was no additional range of motion loss, and repetitive 
motion did not change the range of motion.  Sensory function 
was intact to pain, light touch, vibration, and position in 
both lower extremities.  Straight leg raising was negative 
bilaterally.  The examiner noted it would be purely 
speculative to determine whether range of motion was 
additionally limited by pain, weakness, incoordination, etc. 
upon a flare-up of pain.  Based on X-ray and examination 
results, the examiner diagnosed the Veteran with a large 
limbus vertebra deformity of the anterior/superior endplate 
of L1 with large Schmorl's node anterior/superior endplate 
of T12.

In reviewing the above evidence, the Board initially finds 
that the Veteran's initial 10 percent rating from June 12, 
2005 until April 28, 2008 was appropriate.  The May 2005 VA 
examination revealed forward flexion to 80 degrees and a 
combined range of motion of 200 degrees, both fully 
contemplated by the criteria for a 10 percent evaluation.  
While the examiner noted difficulty with bending, lifting, 
prolonged standing, running, or walking, he also determined 
that there was no additional limitation of motion due to 
pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The Board thus finds 
that there was no basis for an evaluation in excess of 10 
percent after taking into account the DeLuca considerations.  
Finally, there was no evidence of ankylosis or muscle spasm.  

The April 28, 2008 VA examination, however, indicates a 
worsening of symptomatology, particularly the limitation of 
flexion to 60 degrees that served as the basis for the 
increased evaluation of 20 percent.  The Board finds no 
evidence to support an even higher evaluation.  While the 
examiner noted it would be purely speculative to determine 
whether range of motion was additionally limited by pain, 
weakness, or incoordination upon a flare-up of pain, the 
examination itself revealed pain only on endpoints of 
motion.  There was no additional range of motion loss, and 
repetitive motion did not change the range of motion.  The 
Board therefore is satisfied the Veteran's pain-related 
symptoms, taken in tandem with his limitation of flexion to 
60 degrees, are in no way commensurate to limitation of 
flexion to only 30 degrees and would not support a higher 
evaluation.  Morever, the April 2008 VA examination did not 
reveal ankylosis.

One further question that the Board has considered in this 
case is whether there is a basis for increased evaluations 
due to intervertebral disc syndrome, under Diagnostic Code 
5243.  Under this code section, a 10 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

In this case, the Board is aware that the Veteran reported 
"incapacitation" for 14 days during his May 2005 VA 
examination, noting also that he had lost 14 days from work.  
The Board must stress, however, that time lost from work 
does not constitute an incapacitating episode in and of 
itself for purposes of Diagnostic Code 5243.  Rather, 
bedrest prescribed by a physician must be required, but that 
has not been shown at all in this case.  Accordingly, the 
Board finds no basis for an increased evaluation for either 
staged period under Diagnostic Code 5243.  The Veteran has 
also not been shown to have any chronic radiculopathy or 
other secondary neurological disability upon either 
examination, and no separate ratings for such disability are 
warranted in this case.  

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  
Rather, he has been working during the pendency of this 
appeal and denied days lost from work during the April 2008 
VA examination.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Given 
that the Veteran has been working and has not raised the 
question of unemployability, this is not a case that raises 
a claim for a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Overall, the evidence does not support increased evaluations 
for an L1 fracture and degenerative disc disease of the 
thoracic and lumbar spine, initially evaluated as 10 percent 
disabling from June 12, 2005 and as 20 percent disabling 
beginning on April 28, 2008, and the appeal must be denied.  
38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to increased evaluations for an L1 fracture and 
degenerative disc disease of the thoracic and lumbar spine, 
initially evaluated as 10 percent disabling from June 12, 
2005 and as 20 percent disabling beginning on April 28, 
2008, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


